COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 THE STATE OF TEXAS,                                         No. 08-14-00011-CR
                                              §
                            State,                              Appeal from the
                                              §
 v.                                                       County Court at Law No. 7
                                              §
 ISELA DOMINGUEZ,                                          of El Paso County, Texas
                                              §
                            Appellee.                        (TC# 20110C10845)
                                              §

                                          §
                                        ORDER

     The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                         '
November 13, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Daniel Robledo, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before November 13, 2014.

       IT IS SO ORDERED this 26th day of September, 2014.

                                           PER CURIAM